Martin, J.,

delivered the opinion of the court.
This is an action for damages and remuneration for the loss and injury sustained by a little schooner, owned and navigated by the plaintiff, and which was run down and sunk by the steam-boat Abeona, owned in part by the defendants, and running on the river Mississippi. The plaintiff alleges, that it was through the negligence and carelessness of the master of the steam-boat that the accident happened, and the injury was done to his vessel.
The case turns entirely on the facts as detailed in the . , . . . . . , evidence. As is usual in cases contested like the present, the witnesses are numerous, and the evidence is somewhat contradictory. The parish judge who heard the parties, was „ . . , . , J of opinion the weight of testimony was decidedly ,111 favor of the plaintiff, and gave- judgment accordingly. We are unable to say'the court of the first instance erred. . J
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.